DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/02/2021 has been entered. Claims 1, 13 and 24 have been amended. Therefore, claims 1-26 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-11,13-18, 20, 22-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenn et al. (US – 2016/0214582 A1) and further in view of Mark Amblard (GB – 2555881 A).
As per claim 1, Brenn discloses Fault-Tolerant Redundant By-Wire Brake System comprising:
a plurality of pressure-controlled electronic braking assemblies (14, 16, Fig: 1-3), each pressure-controlled electronic braking assembly fluidly coupled to at least one of a plurality of pressurized fluid sources and to at least one vehicle brake set (22, 24, Fig: 1-3) of a plurality of vehicle brake sets of the autonomous vehicle (this disclosure relates to an autonomous fully by-wire braking system for a motor vehicle [0002] and the 
a plurality of electronic control units (14, 16, [0015], Fig: 1-3), each of the plurality of electronic control units communicably coupled to the first and second pressure-controlled electronic braking assemblies and one or more vehicle sensors (66, [0027], Fig: 1-3), each of the plurality of electronic control units configured to command at least one of the first or second pressure-controlled electronic braking assemblies to adjust a pressure of at least one pressurized fluid stream from the at least one of the first or second pressure-controlled electronic braking assemblies to the at least one vehicle brake set based at least in part on sensor output from the one or more vehicle sensors (operation and control, [0018], [0027], Fig: 1-3).
Brenn discloses all the structural elements of the claimed invention but fails to explicitly disclose at least one of a plurality of pressurized fluid sources.
Amblard discloses A Fluid Control System for a Vehicle comprising:
at least one of a plurality of pressurized fluid sources (the first valve means for controlling the supply of pressurized fluid to the first or brake actuator, e.g. to slow or stop the vehicle, and to operate the second valve means for controlling the supply of pressurized fluid to the second or non-brake actuator, e.g. for the operation thereof, Page 2, First paragraph, Fig: 1).


As per claim 2, Amblard also discloses, wherein the plurality of pressurized fluid sources comprise a first pressurized fluid source connected to the first and second pressure-controlled electronic braking assemblies and a second pressurized fluid source connected to the first and second pressure-controlled electronic braking assemblies (Page 2, First paragraph, and Page 17, third paragraph, Fig: 1).

As per claim 3, Brenn discloses wherein the pressurized fluid control output of the first pressure-controlled electronic braking assembly comprises a first pressurized fluid control output of the first pressure-controlled electronic braking assembly (via 32, 34, Fig: 1-3) and the pressurized fluid control input of the second pressure-controlled electronic braking assembly comprises a first pressurized fluid control input of the second pressure-controlled electronic braking assembly, the system further comprising:
a second pressurized fluid control output of the first pressure-controlled electronic braking assembly directly connected to a second pressurized fluid control input of the second pressure-controlled electronic braking assembly (see connection 32 and 34, Fig: 1-3).

As per claim 4, Brenn discloses wherein the second pressure-controlled electronic braking assembly comprises a first pressurized fluid control output fluidly coupled to one of the plurality of vehicle brake sets (28 from 22 side, Fig: 1-3) and a second pressurized fluid control output fluidly coupled to another of the plurality of vehicle brake sets (28 from 24 side, Fig: 1-3).

As per claim 5, Brenn discloses further comprising a vehicle operator brake pedal (20, via 40, [0014], Fig: 1-3) comprising a first pressurized fluid control output connected to a first pressurized fluid control input of the first pressure-controlled electronic braking assembly (14, Fig: 1-3) and a second pressurized fluid control output connected to a second pressurized fluid control input of the first pressure-controlled electronic braking assembly (15, Fig: 1-3).

As per claim 6, Brenn discloses wherein each of the plurality of electronic control units (15, 17, [0019]-[0020], Fig: 1-3) is configured to command at least one of the first or second pressure-controlled electronic braking assemblies to adjust the pressure of at least one pressurized fluid stream from the at least one of the first or second pressure-controlled electronic braking assemblies to the at least one vehicle brake set based at least in part on sensor output from the one or more vehicle sensors in an absence of a pressurized fluid output from either of the first pressurized fluid control output of the vehicle operator brake pedal or the second pressurized fluid control output of the vehicle operator brake pedal ([0019]-[0020], Fig: 1-3).

As per claim 8, Brenn as modified by Amblard discloses claimed invention except for wherein each of the plurality of pressure-controlled electronic braking assemblies comprises a trailer electronic braking assembly.
It would have been an obvious matter of design choice to use in trailer electronic braking assembly, since it was known in the art that vehicle braking system of Brenn as modified by Amblard to use in trailer system would perform equally well with braking.

As per claim 10, Brenn discloses wherein the plurality of electronic control units are communicably coupled to the first and second pressure- controlled electronic braking assemblies on a communication network, [0022], Fig: 1-3).

As per claim 11, Brenn discloses further comprising a plurality of pressurized fluid control valves (62, 64, Fig: 1-3), each of the pressurized fluid control valves communicably coupled to at least one of the electronic control units (Fig: 1-3) and fluidly coupled to a vehicle parking brake (Fig: 1-3), each of the plurality of electronic control units configured to command at least one of the pressurized fluid control valves to adjust a pressure of at least one pressurized fluid stream from the at least one of the first or second pressure-controlled electronic braking assemblies to the vehicle parking brake based at least in part on sensor output from the one or more vehicle sensors, (operation and control, [0018]-[0020], Fig: 1-3).

Method claims 13-18 and 22-23 recited all the limitations recited in claims 1-6 and 10-11, therefore reject under the same rational.
As per claim 20, Brenn as modified by Amblard discloses wherein each of the plurality of pressure- controlled electronic braking assemblies comprises a trailer electronic braking assembly (An electronic Integrated Parking Brake (eIPB) caliper 30 is provided with at least one of the wheel brakes 28, [0021], Fig: 1-3), but fails to disclose that braking assemblies comprises a trailer electronic braking assembly.
It would have been an obvious matter of design choice to use in trailer electronic braking assembly, since it was known in the art that vehicle braking system of Brenn as modified by Amblard to use in trailer system would perform equally well with braking.

As per claim 24, Brenn discloses Fault-Tolerant Redundant By-Wire Brake System comprising:
a vehicle frame (Brenn discloses determination made based on vehicle operation autonomous of driver input, therefore, it’s obviously disclose vehicle frame);
one or more vehicle sensors coupled with the vehicle frame ((66, [0027], Fig: 1-3),
a plurality of wheels coupled to the vehicle frame (26, Fig: 1-3);
at least one vehicle brake set (28 from 22 side and 28 from 24 side, Fig: 1-3) coupled to at least a portion of the plurality of wheels (Fig: 1-3); and
a vehicle braking system, comprising:
a plurality of pressure-controlled electronic braking assemblies (14, 16, Fig: 1-3), each pressure controlled electronic braking assembly fluidly coupled to at least one of the plurality of pressurized fluid supplies, where a pressurized fluid control output of one of the plurality of pressure-controlled electronic braking assemblies is plumbed directly 
a plurality of electronic control units (14, 16, [0015], Fig: 1-3), each of the plurality of electronic control units communicably coupled to the plurality of pressure-controlled electronic braking assemblies and the one or more vehicle sensors (66, [0027], Fig: 1-3), the plurality of electronic control units configured to perform operations comprising:
receiving sensor data from the one or more vehicle sensors; and based on the received sensor data, controlling at least one of the plurality of pressure-controlled electronic braking assemblies to adjust a pressure of a pressurized fluid circulated from at least one of the plurality of pressurized fluid supplies, through the at least one of the pressure-controlled electronic braking assemblies, to the at least one vehicle brake set (operation and control, [0018]-[0027], Fig: 1-3).
Brenn discloses all the structural elements of the claimed invention but fails to explicitly disclose a plurality of pressurized fluid supplies.
Amblard discloses A Fluid Control System for a Vehicle comprising:
at least one of a plurality of pressurized fluid sources (the first valve means for controlling the supply of pressurized fluid to the first or brake actuator, e.g. to slow or stop the vehicle, and to operate the second valve means for controlling the supply of pressurized fluid to the second or non-brake actuator, e.g. for the operation thereof, Page 2, First paragraph, Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fault-tolerant redundant by-wire brake system of the Brenn to include the pressurized fluid sources in which braking assembly fluidly coupled 

As per claim 26, Brenn discloses wherein a first brake sub- assembly comprises a combination of a first pressure-controlled electronic braking assembly and a first electronic control unit (first brake circuit 22, Fig: 1-3), and a second brake sub-assembly comprises a combination of a second pressure-controlled electronic braking assembly (second brake circuit 24, Fig: 1-3) different than the first pressure-controlled electronic braking assembly and a second electronic control unit different than the first electronic control unit (14 and 16), and one of the first or second brake sub-assemblies is configured to adjust the pressure of the pressurized fluid circulated from the at least one of the plurality of pressurized fluid supplies, through the respective first or second pressure-controlled electronic braking assembly, to the at least one vehicle brake set based on the received sensor data independent of the other of the first or second brake sub-assemblies, (operation and control, [0018]-[0027], Fig: 1-3).

Claims 7, 19 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenn et al. (US – 2016/0214582 A1) as modified by Mark Amblard (GB – 2555881 A) as applied to claims 1, 13 and 24 above, and further in view of Grossman et al. (US – 2019/0204845 A1).
As per claims 7 and 19, Brenn as modified by Amblard discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the 
Grossman discloses Sensor Integration for Large Autonomous Vehicle comprising:
one or more vehicle sensors comprise at least one of a radar sensor, an image sensor, or a lidar sensor(the plurality of sensors further includes at least one of a radar and a camera sensor disposed between the long range LIDAR and the short range LIDAR within the interior receptacle. Here, the at least one radar sensor may comprise a plurality of radar sensors arranged to provide overlapping fields of view along a side of the truck or bus during operation, [0006]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fault-tolerant redundant by-wire brake system of the Brenn as modified by Amblard to use the lider sensor as taught by Grossman in order to calibrate collectively relative to the common axis or physical reference point.

As per claim 25, Brenn as modified by Amblard discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the autonomous vehicle comprises a class 8, L4 autonomous vehicle.
Grossman discloses Sensor Integration for Large Autonomous Vehicle comprising:
The autonomous vehicle comprises a class 8, L4 autonomous vehicle (The truck 100 may be, e.g., a single, double or triple tractor-trailer or other medium or heavy duty truck such as  in weight classes 4 through 8, [0021].
.

Allowable Subject Matter
Claims 9, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose wherein the plurality of pressurized fluid control valves are fluidly coupled in series with a binary valve positioned between the pressurized fluid control valves and the vehicle parking brake, the binary valve further fluidly coupled to an operator parking brake actuator through an operator parking brake control valve (claim 11), wherein the at least one pressurized fluid stream comprises a pneumatic fluid stream (claims 9 and 21).

Response to Arguments
Applicant’s arguments, see REMARK, filed 11/02/2021, with respect to the rejection(s) of claim(s) 1-26 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 (claims 7 and 25) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Brenn et al. (US – 2016/0214582 A1) and further in view of Mark Amblard (GB – 2555881 A) and Grossman et al. (US – 2019/0204845 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657